In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-306 CR

NO. 09-03-307 CR

____________________


CHARLES FREEMAN, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 85792 and 87309




MEMORANDUM OPINION (1)
	Charles Freeman, Jr., was convicted and sentenced on separate indictments for 
assault and delivery of a controlled substance and was sentenced in each case to 20 years
of confinement in the Texas Department of Criminal Justice, Institutional Division. 
Freeman filed notice of appeal on July 2, 2003.  In each case, the trial court entered a
certification of the defendant's right to appeal in which the court certified that this is a
plea-bargain case, and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certifications have been provided to the Court of Appeals by
the district clerk.
	On July 7, 2003, we notified the parties that the appeals would be dismissed unless 
amended certifications were filed within thirty days of the date of the notices and made 
part of the appellate record.  See Tex. R. App. P. 37.1.  The records have not been
supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEAL DISMISSED.
								PER CURIAM

Opinion Delivered August 7, 2003
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.